UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission file number 333-149626 GREEN ENVIROTECH HOLDINGS CORP. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 32-0218005 (I.R.S. Employer Identification No.) 114 S. Main Street, Suite 201 Fond Du Lac, WI (Address of principal executive offices) 54935-4229 (Zip Code) Registrant’s telephone number: (209) 881-3523 WOLFE CREEK MINING CORP. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer¨(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No x As of July 27, 2010, there were 63,506,383 shares of the issuer’s common stock outstanding. GREEN ENVIROTECH HOLDINGS CORP. Table of Contents Pages Part I FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statement. 1 Condensed Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009. 2 Condensed Consolidated Statements of Operations for the Six and Three Months Ended June 30, 2010 and 2009 (unaudited) and for the Period October 6, 2008 (inception) Through June 30, 2010. 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (unaudited) and for the Period October 6, 2008 (inception) Through June 30, 2010. 4 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2010 (unaudited) and the Year Ended December 31, 2009. 5 Notes to Unaudited Condensed Consolidated Financial Statements. 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 25 Item 4T. Controls and Procedures. 25 Part II OTHER INFORMATION Item 1. Legal Proceedings. 26 Item 1A. Risk Factors. 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 26 Item 3. Defaults Upon Senior Securities. 26 Item 4 . (Removed and Reserved). 26 Item 5. Other Information. 27 Item 6 . Exhibits. 27 PART I FINANCIAL INFORMATION Item 1.Financial Statements. GREEN ENVIROTECH HOLDINGS CORP. (FORMERLY WOLFE CREEK MINING, INC.) (A DEVELOPMENT STAGE COMPANY) INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Condesned Consolidated Financial Statements: Page Condensed Consolidated Balance Sheet as of June 30, 2010 (Unaudited) and December 31, 2009 2 Condensed Consolidated Statements of Operations (Unaudited) For the Six and Three Months Ended June 30, 2010 and 2009 and Period October 6, 2008 (Inception) through June 30, 2010 3 Condensed Consolidated Statements of Changes in Stockholders’ Equity (Deficit) For the Six Months Ended June 30, 2010 and the Year Ended December 31, 2009 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2010 and 2009 and Period October 6, 2008 (Inception) through June 30, 2010 (Unaudited) 5 Notes to Condesned Consolidated Financial Statements
